Citation Nr: 0818059	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-07 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
leg varicose veins.

2.  Entitlement to a compensable rating for right leg 
varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated April 2006.  

In May 2008, the undersigned veterans law judge granted the 
veteran's motion to advance this appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's service-connected varicose veins of the 
left leg are manifested by one palpable, nontender, varicose 
vein, with no evidence of swelling, ulcerations, stasis 
pigmentation, edema, or eczema.  

2.  The veteran's service-connected varicose veins of the 
right leg were not visible or palpable, with edema, but no 
evidence of swelling, ulcerations, stasis pigmentation, or 
eczema.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.104, Diagnostic Code 7120 (2007).

2.  The criteria for a compensable rating for varicose veins 
of the right leg have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.104, Diagnostic Code 7120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in January 2004 correspondence and a September 2004 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case specifically informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The January 2004 letter and the 
statement of the case essentially informed the claimant of 
the need to submit all pertinent evidence in his possession.  
Additionally, a letter dated December 2006 provided adequate 
notice of how effective dates are assigned.  The claim was 
readjudicated in the December 2007 supplemental statement of 
the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  In 
fact, the veteran's representative sited the diagnostic code 
under which the veteran was rated for varicose veins in the 
April 2008 Post Remand Brief.  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided.  Because the veteran has actual notice of 
the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.


Analysis

By a rating decision dated April 1997, the RO granted the 
veteran an increased rating to 10 percent rating for varicose 
veins in the left leg, effective February 28, 1997.  By a 
rating decision dated April 1998, the RO granted service 
connection for varicose veins in the right leg, and assigned 
a noncompensable rating, effective November 28, 1997.  In 
December 2003 the veteran submitted a claim for an increased 
rating for both the left and right legs.  

In February 2004, the veteran was afforded a VA examination 
of his legs.  The veteran reported symptoms of pain in the 
areas of the knee, calf, and thighs in both legs.  The 
veteran stated that he had intermittent pain without a 
pattern for about five hours at a time.  The veteran also 
related that it was recommended he use support stockings, but 
that he found them to be uncomfortable.  Physical examination 
revealed the only one visible varicose vein, which was on the 
left leg anterior medial aspect.  The vein was nontender and 
extended from above the left knee to the mid calf, 
approximately 22 cm long and 2 cm wide.  The vein was 
tortuous and distended approximately 4 mm above the skins 
surface.  There was no discoloration, swelling, ulcerations, 
or tenderness to palpation.  The right leg had no visible or 
palpable varicose veins, and there was no evidence of 
swelling, ulcerations or discoloration of the right leg.  

VA treatment records primarily reflected treatment for 
numerous clinical conditions including diabetes mellitus, 
peripheral neuropathy, obesity, hypertension, cardiovascular 
conditions, and bipolar disorder.  While the records contain 
occasional complaints of foot pain, and swelling, this was 
attributed to other conditions, and not to the veteran's 
varicose veins.  Specifically, an October 2003 record noted 
that the veteran's diabetes mellitus contributed to his leg 
numbness and a May 2005 VA treatment record indicated that 
there was no relationship between the veteran's varicose 
veins and his other medical problems.  

At his February 2006 hearing, the veteran testified that the 
varicose veins in his left leg caused numbness, fatigability, 
lack of endurance, and difficulty sitting or standing.  He 
also alleged that his varicose veins caused eczema on his 
legs, and contended that his lower extremity neuropathy was 
due to his varicose veins, rather than his diabetes mellitus.  

The veteran was provided with a second VA examination for his 
varicose veins.  The veteran reported symptoms including; 
cramping and burning sensations in his legs, burning feelings 
on the bottoms of his feet, and swelling in his ankles.  The 
examiner stated that it was not possible to differentiate 
these symptoms from symptoms of peripheral neuropathy.  
Physical examination revealed 1+ pretibial edema on the right 
lower extremity and 0+ edema on the left.  The left lower 
extremity had a superficial palpable varicosity extending 
approximately 20 cm in length in the mid left lower extremity 
in the greater sphenous distribution region.  There was no 
obvious stasis pigmentation, but the veteran did have dry 
skin on the both lower extremities.  There was no evidence of 
eczema, ulceration, stasis, or pigmentation.  There were no 
palpable varicosities noted on the right leg.  The examiner 
also stated that the veteran currently had edema on the right 
leg only, but that it was impossible to tell whether the 
edema was intermittent or persistent as the veteran was 
unaware of it.  

The present appeal involves the veteran's claim that the 
severity of his service-connected varicose veins warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7120, a 10 percent 
rating for varicose veins is warranted with intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
rating is warranted with persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is 
warranted with persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  

As stated above, the veteran is currently rated at 10 percent 
for varicose veins in the left leg.  At the February 2004 VA 
examination, the examiner found one palpable varicose vein, 
but noted that the vein was nontender.  There was also no 
evidence of swelling, ulcerations or tenderness to palpation.  
A May 2005 VA treatment record indicated that there was no 
relationship between the veteran's symptoms including foot 
pain and swelling and his varicose veins.  At his February 
2007 examination, the examiner noted that while the veteran 
had dry skin, there was no obvious stasis pigmentation.  
Additionally, there was no evidence of edema, eczema, 
ulceration, stasis, or pigmentation.  Finally, both VA 
examiners noted that the veteran did not use support 
stockings to relieve his varicose veins.  Thus as there is no 
objective medical evidence of persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema, a higher rating of 20 percent 
for varicose veins of the left leg is not warranted.  

The veteran also has a noncompensable rating for varicose 
veins of the right leg.  At both the February 2004 and 
February 2007 VA examinations, the examiners stated that 
there were no visible or palpable varicose veins on the right 
leg.  At the 2004 examination, the examiner also stated that 
there was no evidence of swelling, ulcerations or 
discoloration on the right leg.  At the 2007 examination, the 
examiner noted edema on the right leg, but could not 
determine whether the edema was intermittent or persistent.  
While edema of the right leg was shown at the 2007 
examination, there was no objective medical evidence of 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  As such, the Board finds, after 
resolving all doubt in favor of the veteran, that the level 
of disability does not reach the level of disability 
contemplated by a 10 percent rating for varicose veins in the 
right leg. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claims for increased ratings for varicose veins of the legs; 
the benefit of the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for varicose veins in the 
left leg is denied.

A compensable rating for varicose veins in the right leg is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


